IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                               AT NASHVILLE

TERRENCE S. LIDDLE,                            )
                                               )   C.C.A. NO. 01C01-9709-CR-00395
       Appellant,                              )
                                               )   DAVIDSON COUNTY
VS.                                            )   (No. 2534 Below)
                                               )   The Hon. Thomas H. Shriver
RICKY BELL, WARDEN,                            )
                                               )   (Dismissal of Habeas Corpus Petition)
       Appellee.                               )   AFFIRMED PURSUANT TO RULE 20


                                          ORDER

              This matter is before the Court upon the state’s motion requesting that the

judgment in the above-styled cause be affirmed pursuant to Rule 20, Tennessee Court of

Criminal Appeals Rules. The appellant opposes the motion, and he has filed a motion to

submit the case for decision on the record and the appellant’s brief. Based on our review,

we affirm the judgment of the trial court pursuant to Rule 20.



              On March 15, 1994, the appellant was indicted in Wilson County on six

counts of aggravated sexual battery. Subsequently, on January 17, 1995, the appellant

pled guilty to one count of aggravated sexual battery and was sentenced as a Range I

standard offender to 8 years in the Tennessee Department of Correction. On December

5, 1996, the appellant filed his petition for habeas corpus relief. Counsel was appointed,

and the petition was amended. After a hearing on February 24, 1997, the state’s motion

to dismiss the petition was granted.



              In this appeal, the appellant contends first that T.C.A. § 39-13-504 (1994

Supp.) failed to adequately inform him of the meaning of “unlawful sexual contact,” making

the statute constitutionally vague, however, this term was fully defined in T.C.A. § 39-13-

501(6) (1991). Next, the appellant asserts that the indictment failed to inform him with

specificity what conduct he allegedly performed that was illegal. In particular, he contends

that the indictment did not allege what unlawful sexual contact was committed. The

appellant could have filed a motion for bill of particulars pursuant to Tenn. R. Crim. P. 7(c)

but did not, thereby waiving the issue.



              Finally, the appellant asserts that his petition for writ of habeas corpus should

be considered as a post-conviction petition. The appellant pled guilty on January 17, 1995,

and this petition was filed on December 5, 1996. Accordingly, the appellant would not be
entitled to post-conviction relief because the petition was filed outside the time allowed by

the applicable statute of limitation. Moreover, the appellant has failed to allege any of the

enumerated exceptions set forth in T.C.A. § 40-30-202(b).



              Having reviewed the appellant’s brief, the state’s motion, the appellant’s

response, and the entire record, we find that the state’s motion is well taken.



              IT IS, THEREFORE, ORDERED that the state’s motion to affirm the

judgment of the trial court pursuant to Rule 20, Tennessee Court of Criminal Appeals Rules

is granted and the judgment of the trial court is affirmed. The appellant being indigent,

costs are taxed to the state.



              ENTER, this the ____ day of January, 1998.


                                          _____________________________
                                          JERRY L. SMITH, JUDGE

CONCUR:


_____________________________
JOHN H. PEAY, JUDGE


_____________________________
DAVID H. WELLES, JUDGE




                                             -2-